           Case 1:19-cr-00292-JDB Document 1 Filed 09/04/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                              Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA                              CRIMINAL NO.
                                                      GI{AND.IURY ORIGINAL

STEPHON JAMAL DAVIS,                                  VIOLATIONS:
LEMAR DIELO KINNARD,                                  2l u.s.c. $ 846
LARRY KEY,                                            (Conspiracy to Distribute and Possess
RONALD MATHEWS,                                       with Intent to Distribute 280 Grams or
DARREN PILES,                                         More of Cocaine Base)
WARREN BOYD,
REGINALD MAURICE SUTTON,                              CRIMINAL FORFEITURE,:
E,LGIN THOMAS HOGGARD,                                21 U.S.C. $$ 8s3(a), and (p)

                        Defendants.

                                        INDICTME,NT
       The Grand Jury charges that

                                           COUNT ONE

       Beginning in or about May of2019, the exact date being unknown to the Grand jury, and

continuing through at least August of 2019, within the District of Columbia and elsewhere,

STEPHON JAMAL DAVIS, LEMAR KINNARD, LARRY KEY, RONALD MATHEWS,

DARREN PILES, WARREN BOYD, REGINALD MAURICE SUTTON' ANd ELGIN

THOMAS HOGGARD, did knowingly and willfully combine, conspire, confederate and agree

together and with other persons both known and unknown to the Grand Jury, to unlatfirlly,

knowingty and intentionally distribute and possess with intent to distribute   a   mixture and substance

containing a detectable amount ofcocaine base, also known as crack, a Schedule II narcotic drug

controlled substance,   in violation of Title 21, United     States Code, Sections 841(a)(1) and

841(bXlXC).
            Case 1:19-cr-00292-JDB Document 1 Filed 09/04/19 Page 2 of 5




                        Quantity of Cocaine Base Involved in the Conspiracy:

        With respect to defendant STEPHON JAMAL DAVIS, his conduct as a member of the

narcotics conspiracy charged in Count One, which includes the reasonably foreseeable conduct   of
other members ofthe narcotics conspiracy charged in Count One, involved 280 grams or more      of

a mixfure and substance containing a detectable amount    of cocaine base, also known as crack,   a


Schedule   II   narcotic drug controlled substance, in violation of Title 21, United States Code,

Sections 8a 1(a)( 1) and 8a1(b)(1)(a)(iii).

        With respect to defendant LEMAR KINNARD, his conduct         as a member of the narcotics


conspiracy charged in Count One, which includes the reasonably foreseeable conduct of other

members of the narcotics conspiracy charged in Count One, involved 280 grams or more of a

mixture and substance containing a detectable amount of cocaine base, also known as crack, a

Schedule   II   narcotic drug controlled substance, in violation of Title 21, United States Code,

Sections 8a 1(a)( 1) and 8a1(b)(1)(A)(iii).

        With respect to defendant LARRY KEY, his conduct as a member of the narcotics

conspiracy charged in Count One, which includes the reasonably foreseeable conduct of other

members of the narcotics conspiracy charged in Count One, involved 280 grams or more of a

mixture and substance containing a detectable amount of cocaine base, also known as crack, a

Schedule   II   narcotic drug controlled substance, in violation of Title 21, United States Code,

Sections 8a I (a)( 1) and 841@)(1)(A)(iii).

        With respect to defendant RONALD MATHEWS, his conduct as a member of                  the

narcotics conspiracy charged in Count One, which includes the reasonably foreseeable conduct   of

other members ofthe narcotics conspiracy charged in Count One, involved 28 grams or more     ofa

mixture and Substance containing a detectable amount of cocaine base, also known as crack,        a
                                                 2
              Case 1:19-cr-00292-JDB Document 1 Filed 09/04/19 Page 3 of 5




Schedule     II   narcotic drug controlied substance, in violation of Title 21, United States Code,

Sections 8a I (a)(1) and 8al@)(1)(A)(iii).

          With respect to defendant DARREN PILES, his conduct as a member of the narcotics

conspiracy charged in Count One, which includes the reasonably foreseeable conduct of other

members of the narcotics conspiracy charged in Count One, involved 28 grams or more of a

mixture and substance containing a detectable amount of cocaine base, also known as crack, a

Schedule II narcotic drug controlled substance, in violation of Title 21, United States Code, Section

8a1 (a)(1   ) and   8a1 @)(1   )(B)(iii).

          With respect to defendant WARREN BOYD, his conduct           as a member   of the narcotics

conspiracy charged in Count One, which includes the reasonably foreseeable conduct of other

members of the narcotics conspiracy charged in Count One, involved 28 grams or more of a

mixture and substance containing a detectable amount of cocaine base, also known as crack, a

Schedule II narcotic drug controlled substance, in violation of Title 21 , United States Code, Section

8a1   (a)(1) and 8a1 (bX1)(B)(iii).

          With respect to defendant REGINALD MAURICE SUTTON, his conduct                as a member


of the narcotics conspiracy charged in Count One, which includes the reasonably           foreseeable

conduct of other members ofthe narcotics conspiracy charged in Count One, involved a mixture

and substance containing a detectable amount ofcocaine base, also known as crack, a Schedule        II

narcotic drug controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and 841@)(l)(c).




                                                   3
                Case 1:19-cr-00292-JDB Document 1 Filed 09/04/19 Page 4 of 5




       With respect to defendant ELGIN THOMAS HOGGARD, his conduct as a member of

the narcotics conspiracy charged in Count One, which includes the reasonably foreseeable conduct

of other members of the narcotics conspiracy charged in Count One, involved a mixture                         and

substance containing a detectable amount            of cocaine   base, also known as crack, a Schedule          II

narcotic drug controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and 841(bXlXC).

       (Conspiracy to Distribute and Possess with Intent to Distribute 280 Grams or More
       of Cocaine Base, in violation of Title 21, United States Code, Section 846)

                                        FORFEITURE ALLEGATION

           1.      Upon conviction ofthe offense alleged in Count One, the defendants shall forfeit

to the United States, pursuant to Title 21, United States Code, Section 853(a), any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of this

offense; and any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of this offense. The United States will also seek a forfeiture money

judgment against the defendants equal to the value of any property constituting, or derived from,

any proceeds obtained, directly or indirectly, as the result of this offense; and any property used,

or intended to be used, in any manner or part, to commit, or to facilitate the commission of this

offense.

       2.          If   any   ofthe property described above   as being subject to     forfeiture, as a result of

any act or omission of the defendants:

                   a.          cannot be located upon the exercise ofdue diligence;

                   b.          has been transferred or sold to, or deposited   with,   a   third party;

                   c.          has been placed beyond   thejurisdiction ofthe Coutt;

                                                         4
           Case 1:19-cr-00292-JDB Document 1 Filed 09/04/19 Page 5 of 5




               d.      has been substantially diminished in value; or

               e.      has been commingled    with other property that cannot be divided without

                       difficulty;

the defendants shalt forfeit to the United States any other property   ofthe defendants, up to the

value ofthe property described above, pursuant   toTitle2l, United     States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 21, United    States Code, Sections 853(a) and (p).

                                              A TRUE BILL:


                                              FOREPERSON.


  Q,.S;        (, Lrrd
Altomey olthe United States in
and lor the Drstrict of Columbia.




                                                 5
